Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 2, 5 and 9-20 are pending in this application.
Claims 1, 9, 13, 16, 17 and 20 is amended.
Claims 3, 4, 6-8 are canceled.

Formal Drawings
The formal drawings received on 07/06/2021 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 10/21/2021 has been considered.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Priority
Continuation of Instant Application from abandoned Application 16673518 is acknowledged.

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies:  
Claim 1, 13, and 17 recites and/or “personal mobility device”, however the specification only discloses a personal transportation device.  Examiner has interpreted the terms to be equivalent. Clarification is requested.  
Additionally, Claims 1, 13, and 17, “a personal mobility device” and “affixed to the body of a personal mobility device” is claimed.  The claims seem to refer to the same device, please correct any antecedent issues. 
Additionally, Claim 16 depends on claim 13 and discloses wherein using TWR, however claim 13 does not disclose TWR claim 15 does.  Please clarify any antecedent issues.  

Applicant’s invention as claimed:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 9-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefevbre et al. (US 2015/0021113), herein after Lefevbre and further in view of Krzych et al. (US 2020/0064487), herein after Krzych.

Regarding claim 1, 
Lefevbre teaches a system for setting a state of an interlock on a personal mobility device (Applicants specification discloses personal mobility device to be a personal transportation device (para. 28), Here, see fig. 1 and paras. 37-40, a system for controlling usage and disabling/interlocking the start (i.e. setting a state) of a vehicle (i.e. personal mobility device)),
the system comprising: an IoT pack affixed to the body of a personal mobility device (see fig. 1 and paras. 37-40, an ignition switch (i.e. IoT pack) of an interlock device is affixed to the vehicle (i.e. personal mobility device)),
the IoT pack operative to receive a response to a Bluetooth inquire message from a Bluetooth radio that forms part of the IoT pack (see paras. 42, the ignition interlock device (IID) switch (i.e. IoT pack) to receive control signal response to a Bluetooth pairing from compatible communication device (i.e. response to Bluetooth inquire) sent from the microcontroller of the IID and short-range wireless transceiver of the IID (i.e. Bluetooth radio part of IoT pack)),
and, upon receipt, energize an ultra-wide band radio that forms part of the IoT pack (see paras. 42, the ignition interlock device (IID) short-range wireless transceiver of the IID may also function and communicate using an ultra-wideband transceiver (i.e. ultra-wide band radio)),
and a network operations center ("NOC") operative to transmit one or more commands to the IoT pack on the basis of at least the results of the location determination and the state of the interlock (see paras. 40, 62 and 70-71, and a fleet management server (i.e. NOC) to transmit commands (e.g. shut down or disable) to the ignition switch of an interlock device (i.e. IoT pack) on the basis of vehicle tracking information (e.g. location/geofence) and state information (e.g. idle time, locked) of the interlock device), 
wherein the state of the interlock on the personal mobility device is set by the IoT pack in accordance with the commands received from the NOC such that corresponding interlock endpoints are engaged or disengaged on the basis of the commands (see paras. 39-42, wherein the ignition of the interlock device of the vehicle is controlled (i.e. state is set) by the ignition control signal of the interlock switch (i.e. IoT pack) on the basis of commands received from a fleet management server (i.e. NOC) such that interlock device transceiver and microprocessor (i.e. interlock endpoints (see Applicants specification para. 46, wherein endpoints are specific electric/mechanical subsystem of interlock) close or permit current to flow or start ignition (i.e. engaged or disengaged)). 
Although, Lefevbre teaches a geofence it fails to teach beacons arranged along a perimeter of a geofence and operative to transmit Bluetooth message and ultra-wide band signals from beacons to determine location based on geofenced location.
However, in analogous art Krzych teaches a plurality of beacons arranged along the perimeter of a geofenced location, a given one of the plurality of beacons operative to transmit a Bluetooth inquire message over a Bluetooth radio and ultra-wide band signals over an ultra-wide band radio (see paras. 20 and 82, beacon groups can coordinate to form a geofenced location (i.e plurality of beacons along geofenced location), wherein beacons can operate Bluetooth messages and signals using UWB radio (i.e. ultra-wide band radio)),
to receive the ultra-wide band signals from one or more of the plurality of beacons and determine its location on the basis thereof relative to the geofenced location (see paras. 32-34 and 82, client device can communicate with beacon using ultra-wide band communication systems and determine location to determine actions relative to geofenced location).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include beacons arranged along a perimeter of a geofence and operative to transmit Bluetooth message and ultra-wide band signals from beacons to determine location based on geofenced location as taught in Krzych.  One would do so for the benefit of utilizing beacon location information to take actions by IoT device (see para. 34).    


Regarding claims 13 and 17, 
Lefevbre teaches a method for setting a state of an interlock on a personal mobility device (Applicants specification discloses personal mobility device to be a personal transportation device (para. 28), Here, see fig. 1 and paras. 37-40, a system for controlling usage and disabling/interlocking the start (i.e. setting a state) of a vehicle (i.e. personal mobility device)), 
the method comprising: broadcasting a Bluetooth inquire message from a Bluetooth radio that forms part of an IoT pack that is affixed to the body of a personal mobility device (see fig. 1 and paras. 37-40, an ignition switch (i.e. IoT pack) of an interlock device is affixed to the vehicle (i.e. personal mobility device)),
upon receipt of one or more responses to the inquiry message from one or more Bluetooth radios that form a part of one or more beacons that are used to demark a geofenced location (see paras. 42, the ignition interlock device (IID) switch (i.e. IoT pack) to receive control signal response to a Bluetooth pairing from compatible communication device (i.e. response to Bluetooth inquire) sent from the microcontroller of the IID and short-range wireless transceiver of the IID (i.e. Bluetooth radio part of IoT pack)),
energizing an ultra-wide band radio that forms a part of the IoT pack and receiving ultra-wide band signals from one or more ultra-wide band radios that form a part of the one or more beacons (see paras. 42, the ignition interlock device (IID) short-range wireless transceiver of the IID may also function and communicate using an ultra-wideband transceiver (i.e. ultra-wide band radio)), 
receiving, by the IoT pack, one or more commands from a network operations center ("NOC") on the basis of at least the results of the location determination and the state of the interlock (see paras. 40, 62 and 70-71, and a fleet management server (i.e. NOC) to transmit commands (e.g. shut down or disable) to the ignition switch of an interlock device (i.e. IoT pack) on the basis of vehicle tracking information (e.g. location/geofence) and state information (e.g. idle time, locked) of the interlock device),  
and setting the state of the interlock on the personal mobility device by the IoT pack in accordance with the commands received from the NOC whereby corresponding interlock endpoints are engaged or disengaged on the basis of the commands  (see paras. 39-42, wherein the ignition of the interlock device of the vehicle is controlled (i.e. state is set) by the ignition control signal of the interlock switch (i.e. IoT pack) on the basis of commands received from a fleet management server (i.e. NOC) such that interlock device transceiver and microprocessor (i.e. interlock endpoints (see Applicants specification para. 46, wherein endpoints are specific electric/mechanical subsystem of interlock) close or permit current to flow or start ignition (i.e. engaged or disengaged)). 
Although, Lefevbre teaches a geofence it fails to teach calculating ranging information on the basis of ultra-wide band signals and analyzing the ranging information to determine the location of the IoT pack relative to the geofenced location.
However, in analogous art Krzych teaches calculating ranging information from the IoT pack to the one or more beacons on the basis of the received ultra-wide band signals (see paras. 20 and 60, perform range finding using UWB radio (i.e. ultra-wide band radio) between beacons and device), 
analyzing the calculated ranging information to determine the location of the IoT pack relative to the geofenced location (see paras. 32-34 and 82, client device can communicate with beacon using ultra-wide band communication systems and determine location to determine actions relative to geofenced location).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include calculating ranging information on the basis of ultra-wide band signals and analyzing the ranging information to determine the location of the IoT pack relative to the geofenced location as taught in Krzych.  One would do so for the benefit of utilizing beacon location information to take actions by IoT device (see para. 34).    
 
Regarding claim 2,
Lefevbre teaches the limitations as described in claim 1 above.
Lefevbre fails to explicitly teach a beacon comprises a base to which to affix to surface, a durable enclosure that defines an internal volume, one or more radio transceiver, and a power source.
However, in analogous art Krzych teaches wherein a given one of the plurality of beacons comprises: a base by which to affix the given beacon to a surface (see fig. 7 and 9, paras. 32 and 45, an anchor beacon with an adhesive layered base with which to affix) Appl. No.16/232,819;; 
a durable enclosure that defines an internal volume for the storage of one or more electrical and mechanical components (see fig. 7 and 9, paras. 32 and 45, a durable housing that is the internal storage for electric and mechanical components) Appl. No.16/232,819; {05255/008204-US1/02899983.1}3Docket No. 05255/008204-US 1 
one or more radio transceivers disposed of within the internal volume of the durable enclosure (see fig. 7 and 9, paras. 32 and 45, radio transceivers within the internal storage of the durable housing) Appl. No.16/232,819; 
and a power source to energize the one or more radios (see fig. 7 and 9, paras. 32 and 45, and a battery or power source for the radios) Appl. No.16/232,819.
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a beacon comprises a base to which to affix to surface, a durable enclosure that defines an internal volume, one or more radio transceiver, and a power source as taught in Krzych.  One would do so for the benefit of flexibility in beacon location (see Krzych, para. 23).        

Regarding claim 5,
Lefevbre teaches the limitations as described in claim 1 above.
Lefevbre fails to explicitly teach geofenced location is a polygon and that beacons are arranged at vertices of the geofenced location.
However, in analogous art Krzych teaches wherein the geofenced location is a polygon and the plurality of beacons are arranged at the vertices of the geofenced location (see para. 63 and 82, wherein the beacons can be arranged at specific coordinates of the geofence (e.g. x, y, z coordinates or latitude/longitude) (i.e. vertices) and wherein the geofence location can be radially distributed or accurately distributed about a central point (see para. 40) (i.e. geofence is a polygon)) Appl. No.16/232,819.
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include geofenced location is a polygon and that beacons are arranged at vertices of the geofenced location as taught in Krzych.  One would do so for the benefit of flexibility in beacon location (see Krzych, para. 23).   


Regarding claim 9,
Lefevbre teaches the limitations as described in claim 1 above.
Lefevbre fails to explicitly teach wherein the IoT pack disengages the ultra-wide band radio after expiration of a timeout period.
However, in analogous art Krzych teaches wherein the IoT pack disengages the ultra-wide band radio after expiration of a timeout period (see para. 31-32 and 57, on board processing (i.e. IoT pack) of beacon instructs all radios, including ultra wide band radio, to switch to offline mode (i.e. disengage) when an active session has not been active for a predetermined period of time (i.e. expiration of a timeout period)) Appl. No.16/232,819.
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the IoT pack disengages the ultra-wide band radio after expiration of a timeout period as taught in Krzych.  One would do so for the benefit of flexibility in beacon modes of operation (see Krzych, para. 27).   

Regarding claim 10,
Lefevbre teaches the limitations as described in claim 1 above.
Lefevbre further teaches wherein the IoT pack comprises: a programmable processor, one or more radio transceivers to receive signals, a storage device (see para. 42, the ignition interlock device further comprises a microcontroller, a radio transceiver, and memory) Appl. No.16/232,819.
Lefevbre fails to teach program code to determine the location of the IoT pack relative to the geofenced location on the basis of the received one or more signals.
However, in analogous art Krzych teaches program code retrievable from the storage device and executable by the programmable processor to determine the location of the IoT pack relative to the geofenced location on the basis of the received one or more signals from one or more of the plurality of beacons (see para. 82, client device uses machine level bytecode (i.e. program code) can communicate with beacon using ultra-wide band communication systems and determine location to determine actions relative to geofenced location).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include program code to determine the location of the IoT pack relative to the geofenced location on the basis of the received one or more signals as taught in Krzych.  One would do so for the benefit of utilizing beacon location information to take actions by IoT device (see para. 34).   

Regarding claim 11,
Lefevbre teaches the limitations as described in claim 10 above.
Lefevbre further teaches wherein the processor executes program code to perform an action in response to determining the location of the IoT pack relative to the geofenced location (see paras. 40, 62 and 70-71, and a fleet management server (i.e. NOC) to transmit commands (e.g. shut down or disable) to the ignition switch of an interlock device (i.e. IoT pack) on the basis of vehicle tracking information (e.g. location/geofence) (i.e. relative to geofenced location)).

Regarding claim 12,
Lefevbre teaches the limitations as described in claim 10 above.
Lefevbre further teaches wherein the processor executes program code to perform an action in response to determining that the IoT pack has entered the geofenced location (see paras. 40, 62 and 70-71, and a fleet management server (i.e. NOC) to transmit commands (e.g. shut down or disable) to the ignition switch of an interlock device (i.e. IoT pack) on the basis of vehicle tracking information (e.g. location/geofence) (i.e. has entered geofenced location)).
Regarding claims 14 and 18,
Lefevbre teaches the limitations as described in claim 13 above.
Lefevbre fails to explicitly teach wherein analyzing the calculated ranging information comprises determining if the IoT pack is located within the geofenced location.
However, in analogous art Krzych teaches wherein analyzing the calculated ranging information comprises determining if the IoT pack is located within the geofenced location (see paras. 32-34 and 82, client device can communicate with beacon using ultra-wide band communication systems and determine location to determine actions relative to geofenced location).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein analyzing the calculated ranging information comprises determining if the IoT pack is located within the geofenced location as taught in Krzych.  One would do so for the benefit of utilizing beacon location information to take actions by IoT device (see para. 34).    


Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefevbre in view of Krzych and further in view of Jain et al. (US 2020/0005566), herein after Jain.

Regarding claims 15 and 19,
Lefevbre in view of Krzych teaches the limitations as described in claims 13 and 17 above.
Lefevbre in view of Krzych fails to explicitly teach calculating ranging information comprises using Two-Way ranging to determine location of the IoT pack.
However, in analogous art Jain teaches wherein calculating ranging information from the IoT pack to the one or more beacons comprises using Two-Way Ranging ("TWR") to determine the location of the IoT pack (see para. 46-47, the localization of device uses TWR distance determination to determine accurate location of target device).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include calculating ranging information comprises using Two-Way ranging to determine location of the IoT pack as taught in Jain.  One would do so for the benefit of localizing target device (see para. 47).    

Regarding claims 16 and 20,
Lefevbre in view of Krzych teaches the limitations as described in claim 13 and 17 above.
Lefevbre in view of Krzych fails to explicitly teach calculating ranging information comprises using Two-Way ranging to determine location of the IoT pack.
However, in analogous art Jain teaches wherein using TWR to determine the location of the IoT pack comprises multiplying the round-trip time of the ultra-wide band signals between the IoT pack and a given beacon by the speed of light and then dividing by two (see para. 28-31, using TWR to determine location of target device and measured device comprises multiplying round trip time by the speed of light and then calculating half the difference between the round trip and wait time).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include calculating ranging information comprises using Two-Way ranging to determine location of the IoT pack as taught in Jain.  One would do so for the benefit of localizing target device (see para. 47).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20050136845  – Masuoka, using mini beacons to determine location of device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458           

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458